ACCEPTED
                                                                            06-14-00147-CR
                                                                  SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                      2/25/2015 10:56:03 AM
                                                                            DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-14-00147-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  2/26/2015 9:28:00 AM
                                                        DEBBIE AUTREY
                     COURT OF APPEALS                       Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

               ASIM SHAKUR RAHIM, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

        ON APPEAL FROM THE COUNTY COURT AT LAW
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 61685; HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                     ORAL ARGUMENT WAIVED

                      CAUSE NO. 06-14-00147-CR

                                 IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                   ASIM SHAKUR RAHIM, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

        ON APPEAL FROM THE COUNTY COURT AT LAW
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 61685; HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure


                                    2
for an extension of time in which to file the Appellee’s (State’s) Brief upon

good cause shown below.

                                      I.

       On or about January 27, 2015, Asim Shakur Rahim (Rahim), the

appellant, filed his brief in the above-styled and numbered appellate cause.

The appellee’s (State’s) brief is due on or before Thursday, February 26,

2015. The State’s first motion seeks an additional thirty (30) days in which

to file its brief.

                                      II.

       This is an appeal from the County Court at Law of Lamar County,

Texas. The cause number in the County Court at Law was 61685.

                                     III.

       The appellant, Rahim, filed a notice of appeal on or about August 18,

2014 in this Court. The District Clerk of Lamar County filed the Clerk’s

Record on or about September 18, 2014. The official court reporter filed

the Reporter’s Record on or about December 1, 2014.

       The appellant, Rahim, filed the first (of two) motions for extension of

time to file his brief, which this Court granted initially until January 21,

2015. After this deadline, Rahim filed his brief on or about January 25,

2015 along with a second motion for extension of time, which this Court


                                      3
granted on January 27, 2015.

                                       IV.

         The present deadline for filing the appellee’s (State’s) brief is

Thursday, February 26, 2015.         This Court has not granted a previous

extension to the appellee (State) in the above-styled and numbered appellate

cause.

         Since the filing of appellant’s brief, counsel for the appellee (State)

began the preparation of a petition for writ of mandamus (06-15-00018-CR)

on January 30, 2015, after the presiding judge of the Sixth Judicial District

Court of Lamar County granted a motion for judgment notwithstanding the

verdict on January 29, 2015 in cause number 25545 styled The State of Texas

v. Erica Lynn Fuller in the Sixth Judicial District Court of Appeals at

Texarkana. Counsel for the appellee (State) filed the petition for writ of

mandamus on February 3, 2015 and, on the same day, filed a brief in cause

number 06-14-00130-CR styled Alvin Peter Henry, Jr. v. The State of Texas

in the Sixth Judicial District Court of Appeals (now set for submission on

March 4, 2015).

         In addition to the appellate filings, counsel for the appellee (State)

prepared for a forfeiture hearing on February 4, 2015 in cause number 82670

styled The State of Texas v. Block B, Lot 6 (David Keller) along with a


                                        4
suppression hearing in cause numbers 25886, 25928 and 25958 styled The

State of Texas v. Robert Daugherty in the Sixth Judicial District Court of

Rockwall County. After the February 4th hearings, counsel for the appellee

(State) was preparing on February 5-6 for a jury trial scheduled to begin on

February 11th in the Daugherty case and was preparing a brief that was filed

on February 10, 2015 in cause number 06-14-00130-CR styled Alvin Peter

Henry, Jr. v. The State of Texas; in the Sixth Judicial District Court of

Appeals at Texarkana (now set for submission on March 3, 2015).

         On February 11th, Robert Daugherty entered a plea that resolved the

cases, and counsel for the appellee (State) then prepared for (1) a revocation

hearing in cause number 25084 styled The State of Texas v. Leah McGarity;

(2) a punishment hearing in cause number 25857 styled The State of Texas v.

Amber Kenyon; and (3) a punishment hearing in cause number 24466 styled

The State of Texas v. Bobby Glen Canida 1; all of which were pending in the

Sixth District Court of Lamar County, Texas. After February 11th, counsel

for the appellee (State) had grand jury scheduled for February 12th.

         On February 17th, counsel for the appellee (State) had a docket for

revocations and plea bargains. On February 18th, counsel for the appellee

(State) had a docket for arraignments and pre-trials. On February 19th,


1
    See Canida v. State, 446 S.W.3d 601 (Tex. App.--Texarkana 2014, no pet.).

                                             5
counsel for the appellee (State) had a jury trial set in cause number 23839

styled The State of Texas v. James Battle, although this case was later

resolved by plea bargain.

      On Monday, February 23rd, counsel for the appellee (State) has a

hearing involving a juvenile, Christian Sims, in which the State is seeking to

certify him as an adult for a murder trial.

      Due to these circumstances, counsel for the appellee (State) is unable

to complete the research necessary to prepare the brief in this appellate

cause, thus necessitating this request for an extension of time. Insufficient

time now remains to complete Appellee’s Brief, but, if the time is extended

another thirty (30) days to Thursday, March 26, 2015, the State will have

sufficient time for completion with the time as extended.

                                       V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties.     Appellee requests that an extension of time until

Thursday, March 26, 2015 be granted for the filing of Appellee’s Brief, or

until such time as this Court deems appropriate.



      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this


                                        6
Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Thursday, March 26, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)


                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298

                                 ATTORNEYS FOR STATE OF TEXAS

                           VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing First
      Motion to Extend Time to File Appellee’s Brief and the facts
      and allegations contained are known to me and they are true

                                       7
      and correct to the best of my knowledge.


                                     _____________________________
                                     Gary D. Young

      SUBSCRIBED AND SWORN TO BEFORE ME on the 25th day of
February, 2015, to certify which witness my hand and official seal.



                                     ______________________________
                                     Notary Public, State of Texas

                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 25th day of February, 2015 upon the following:

      Don Biard
      McLaughlin Hutchison & Biard LLP
      38 First Northwest
      Paris, TX 75460


                                     ______________________________
                                     GARY D. YOUNG




                                     8